433 F.2d 1371
Ralph BRAVO, Petitioner-Appellant,v.Walter E. CRAVEN, Warden, Respondent-Appellee.
No. 24940.
United States Court of Appeals, Ninth Circuit.
Sept. 8, 1970.

Appeal from the United States District Court for the Central District of California, 319 F.Supp. 154, Harry Pregerson, Judge.
Ralph Bravo, in pro per.
Thomas C. Lynch, Atty. Gen., Wm. E. James, Asst. Atty. Gen., Marilyn K. Mayer, Deputy, Atty. Gen., Los Angeles, Cal., for appellee.
Before BARNES and HUFSTEDLER, Circuit Judges, and PECKHAM, District Judge.1
PER CURIAM:


1
This is an appeal from the denial of a petition for a Writ of Habeas Corpus, brought by a state prisoner convicted of the possession of heroin.


2
Originally convicted of a violation of possession of heroin for purpose of sale (11500.5 of the Health & Safety Code of the State of California), after a plea of guilty to possession of heroin (11500. of the Health & Safety Code of the State of California, the California District Court of Appeals found the above two sections of the Health & Safety Code defined two separate and distinct crimes; and held the violation of 11500. a lesser offense necessarily included in 11500.5.  It corrected and modified the judgment to show defendant's convictions on his plea of guilty was of the lesser offense.  Cf. People v. Bravo, 237 Cal.App.2d 459, 46 Cal.Rptr. 921 (1965).


3
After an order to show cause was issued, and a response and traverse filed, and after a review of all required state court records and transcripts, the Petition for a Writ of Habeas Corpus was denied by the District Court Judge, Hon.  Harry Pregerson, 319 F.Supp. 154 (C.T. 170-175, incl.).


4
We refer to and incorporate Judge Pregerson's Memorandum and Order of Denial, as our own, and affirm.



1
 Hon.  Robert F. Peckham, United States District Judge, Northern District of California, sitting by designation